Citation Nr: 0911392	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-38 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for neurological 
deficiencies to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

Present neurological deficiencies were not manifested during 
or as a result of the Veteran's active service, nor may it be 
presumed to be so incurred.
 

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
neurological deficiencies are not met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2003, 
January 2004 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before initial RO decision in March 
2004, the Board finds this timing error non-prejudicial since 
his service connection claim is denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. 

The Veteran was not afforded a VA examination for his claimed 
disability. The Board finds that a VA examination is not 
necessary to adjudicate the claim since nothing in the record 
shows that his disability was incurred as a result of 
herbicide exposure or any incident of active service. See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.


Analysis

The Veteran claims that his current neurological disorders 
are a result of herbicide exposure, to include Agent Orange, 
during his Vietnam era service. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim, and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury was incurred during 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Because the Veteran served in Vietnam, he is presumed to have 
been exposed to herbicides. See 38 C.F.R. § 3.307(a)(6)(iii) 
(A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service). 

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied. However, neurological deficiencies are 
not among those presumptively linked disorders, and VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).

Although the Veteran has the requisite service in Vietnam, 
demonstrated by receipt of a Vietnam Campaign Medal, and he 
is presumed to be exposed to herbicides, service connection 
is denied on a presumptive basis because neurological 
deficiencies are not recognized as a presumptive disease and 
the medical evidence does not reflect that any present 
neurological deficiency occurred as a result of exposure to 
herbicides.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Veteran's service treatment records do not reflect any 
complaints, findings, or treatments concerning any 
neurological disorder. 

VA treatment records from 2003 show that the Veteran was 
treated for cognitive impairment and involuntary movements. 
In a June 2003 letter, the Veteran's physician opined that he 
is unemployable due to his neurological disorders. 

VA treatment notes from 2007 reflect that the Veteran 
continued to experience cognitive decline and an unknown 
movement disorder. In October and November 2007, he was 
hospitalized for involuntary movement disorders. During his 
hospitalization, VA treatment providers considered a 
diagnosis of Huntington's disease. However, this diagnosis 
was not confirmed due to inconsistent medical test results 
and the Veteran being past the normal age of onset. The final 
diagnosis was movement and cognitive disorders. The medical 
record does not contain any suggestion that the current 
neurological disorders may be related to herbicide exposure 
or any other incident of active service. 

There is no competent medical evidence showing that any of 
the present neurological disorders are etiologically related 
to herbicide exposure or any other incident of active 
service. Additionally, the record does not reflect that the 
Veteran experienced neurological disorders until many years 
after service. Without competent medical evidence showing a 
relationship of a current neurological disorder to herbicide 
exposure or an incident of active service, the claim is 
denied. 38 C.F.R. §§ 3.303, 3.307, 3.309.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for neurological deficiencies is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


